Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-11-2005

In Re: Genesis
Precedential or Non-Precedential: Precedential

Docket No. 03-1225




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Genesis " (2005). 2005 Decisions. Paper 1285.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1285


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                No. 03-1225 & 03-2722



                    IN RE: GENESIS HEALTH VENTURES, INC.



                     Appeal from the United States District Court
                             for the District of New Jersey
                (D.C. Civil Action Nos. 01-cv-00853 and 02-cv-01322)
                    District Judge: Honorable Joseph J. Farnan, Jr.


                                 Argued June 29, 2004

            Before: AMBRO, ALDISERT and STAPLETON, Circuit Judges


                            (Opinion filed March 31, 2005)


                          ORDER AMENDING OPINION

AMBRO, Circuit Judge

      It is now ordered that the uncontested motion to amend the caption in the above

cases filed March 31, 2005, is granted. The caption is amended as follows:

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-1225
IN RE: GENESIS HEALTH VENTURES, INC.,
                         Debtor

   GENESIS HEALTH VENTURES, INC.

                     v.

     KELLY BEAUDIN STAPLETON,
     UNITED STATES TRUSTEE FOR
              REGION 3

   (District of Delaware D.C. 01-cv-00853)


     IN RE: MULTICARE AMC, INC.,
                        Debtor

         MULTICARE AMC, INC.

                     v.

     KELLY BEAUDIN STAPLETON,
            US TRUSTEE

   (District of Delaware D.C. 02-cv-00053)

       Genesis Health Ventures, Inc.,
           Multicare AMC Inc.,

                                Appellants


                No. 03-2722


IN RE: GENESIS HEALTH VENTURES, INC.;
          MULTICARE AMC, INC.,
                          Debtors

   REORGANIZED DEBTORS GENESIS
      HEALTH VENTURES INC.

                     v.
                      KELLY BEAUDIN STAPLETON, US Trustee


                           GENESIS HEALTH VENTURES, INC.;
                                MULTICARE AMC INC,

                                                           Appellants


       The Clerk is directed to issue an amended judgment reflecting the amended

caption. Insofar as the amendment does not change the substance of this Court’s prior

decision and judgment and is clerical in nature, the deadline for filing a petition for

rehearing shall not be modified. Any petition for rehearing shall be filed on or before

May 16, 2005.

                                           By the Court,


                                           /s/ Thomas L. Ambro, Circuit Judge


Dated: April 11, 2005
CMH/cc: RCS, APS, JJM, FJP, PMS